DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Phillips et al. (US 2011/0294334).
Regarding claim 1, Phillips et al. disclose a strap connector, comprising:
an insulating body (20) comprising a tongue plate (36) which is configured to be inserted into a mating connector along a first direction (along the longitudinal direction 28);
a plurality of conductive terminals each of which comprises a contact portion located on the tongue plate (P. 0018); and
a strap unlocking device installed on the insulating body, the strap unlocking device comprising a locking piece (42) for locking with a mating connector and a pull strap (46) connected to the locking piece; wherein 
the strap connector further comprises a guide rail piece (48) which is arranged separately from the locking piece and installed on the insulating body along the first direction; and wherein
a part (92) of the pull strap is located between the guide rail piece and the insulating body; and 
the guide rail piece is provided with a flanging portion (E9) which guides the pull strap to be pulled along a direction opposite to the first direction. 

Regarding claim 2, Phillips et al. disclose the insulating body comprises a top wall, the top wall is provided with a first pair of raised portions (E1) and a pair of first slots (E2) located under the first pair of raised portions, the guide rail piece is provided with a first horizontal extension (E3) inserted in the first slots, and the first pair of raised portions restrict a movement of the guide rail piece along a vertical direction (y-axis).

[AltContent: textbox (E9)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    545
    778
    media_image1.png
    Greyscale


Regarding claim 3, Phillips et al. disclose the top wall is provided with a second pair of raised portions (E4) which are located between the locking piece and the first pair of raised portions along a mating direction perpendicular to the vertical direction.

 Regarding claim 5, Phillips et al. disclose the top wall is provided with a pair of second slots (E5) located under the second pair of raised portions, the guide rail piece is provided with a pair of second horizontal extension portions (E6) inserted into the second slots along a rear-to-front direction, and the second pair of raised portions restrict the movement of the guide rail piece along the vertical direction.

Regarding claim 8, Phillips et al. disclose the top wall is provided with a supporting surface and a strap groove (E7) recessed downwardly from the supporting surface, the guide rail piece is provided with a flat body portion (E8) supported by the supporting surface, and the pull strap extends from the locking piece along the strap groove.

Allowable Subject Matter
Claims 4, 6-7, 9, 11-19, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive.
In response to the applicant’s argument 

    PNG
    media_image2.png
    281
    1048
    media_image2.png
    Greyscale

The examiner respectfully disagreed.  The guide rail (48) has a longitudinal structure with majority of the structure is position along the first direction.  
The amendment does not overcome the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRUC T NGUYEN/Primary Examiner, Art Unit 2833